DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with office of Diame Covello on 7/12/2022.
The application has been amended as follows: 16. (Currently Amended) A water purification system containing impurities including a perfluoroalkyl substance and/or a polyfluoroalkyl substance, comprising: a batch or semi-batch photocatalytic reactor comprising an inlet configured to receive an aqueous feed stream and a catalyst, an outlet for a treated aqueous stream, a reaction vessel containing a UV light source and an agitator, and a catalyst concentration ramping control system configured to automatically increase microparticulate catalyst concentration in the reactor during a 

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor fairly disclose a reactor including a catalyst concentration controller configured to automatically increase the catalyst concentration in the reactor while agitating the catalyst-containing solution during a reaction occurring in the presence of UV light, removing catalyst particles from the treated aqueous stream to form a purified aqueous stream, and recycling the removed catalyst particles to the reactor.
The prior art does not suggest nor fairly disclose microparticulate catalyst configured to reduce chain length of the perfluoroalkyl substance and/or polyfluoroalkyl substance in the presence of UV light to form a reactor feed stream, the catalyst being introduced using an automatic catalyst concentration ramping system, introducing the reactor feed stream into a batch or semi-batch photocatalytic reactor through a spray nozzle, agitating the contents of the reactor during a reaction, forming a treated aqueous stream, and 3Geyser-02 removing catalyst particles from the treated aqueous stream to form a purified aqueous stream.
The prior art does not suggest nor fairly disclose reaction vessel containing a UV light source and an agitator, and a catalyst concentration ramping control system configured to automatically increase microparticulate catalyst concentration in the reactor during a reaction, and a spray nozzle configured to atomize the aqueous feed stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774